            Case 2:19-cv-02194-GJP Document 8 Filed 10/03/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 BRENDA HEPP and TARA HARDY,
 individually and on behalf
 of all others similarly situated,

                   Plaintiff,
                                                          Case No: 2:19-cv-02194-GJP
 v.

 AMERIHEALTH CARITAS
 SERVICES, LLC,

                   Defendant.


                                NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiffs Brenda Hepp and Tara Hardy (“Plaintiffs”) and

Defendant AmeriHealth Caritas Services, LLC (collectively, the “Parties”) have reached a

settlement of the claims in the above-captioned matter and in Wood v. AmeriHealth Caritas

Services, LLC, Case No. 2:17-cv-03697. The Parties additionally state as follows:

       1.      On August 3, 2019, the Court granted the Parties’ Joint Motion for Stay of

Proceedings Pending a Second Mediation (ECF No. 7).

       2.      On September 27, 2019, the Parties participated in a mediation with mediator

Michael Dickstein, during which the Parties reached a settlement of the claims in the above-

captioned matter and in Wood v. AmeriHealth Caritas Services, LLC, Case No. 2:17-cv-03697.

       3.      The Parties are currently negotiating the terms of a settlement agreement and are

preparing a Motion for Preliminary Approval.

       4.      The Parties intend to execute the settlement agreement no later than November

11, 2019.
            Case 2:19-cv-02194-GJP Document 8 Filed 10/03/19 Page 2 of 2



       5.      Plaintiffs intend to file an Unopposed Motion for Preliminary Approval no later

than November 18, 2019.



Dated: October 3, 2019                              Respectfully submitted,

  NICHOLS KASTER, PLLP                              MORGAN, LEWIS & BOCKIUS, LLP

  /s/Rachhana T. Srey                               /s/Michael J. Puma
  Rachhana T. Srey, MN Bar No. 340133*              Michael J. Puma, Pa Bar No. 94463
  Neil D. Pederson, MN Bar No. 0397628*             Vishal H. Shah, PA Bar No. 320231
  4600 IDS Center                                   1701 Market Street
  80 South Eighth Street                            Philadelphia, PA 19103
  Minneapolis, MN 55402                             Telephone: (215) 963-5000
  Telephone: (612) 256-3200                         Fax: (215) 963-5001
  Fax: (612) 338-4878                               michael.puma@morganlewis.com
  srey@nka.com                                      vishal.shah@morganlewis.com
  npederson@nka.com
  *Admitted Pro Hac Vice                            ATTORNEYS FOR DEFENDANT

  SCHALL & BARASCH, LLC
  Patricia Barasch, PA Bar No. 70073
  Moorestown Office Center
  110 Marter Avenue, Suite 105
  Moorestown, NJ 08057
  Telephone: (856) 914-9200
  Fax: (856) 914-8420
  pbarasch@schallandbarasch.com

  ATTORNEYS FOR PLAINTIFFS
